Mahoney, P. J.
Appeal from a judgment of the County Court of Madison County (Humphreys, J.), rendered January 4, 1988, convicting defendant upon his plea of guilty of the crimes of burglary in the third degree and petit larceny.
By pleading guilty to burglary in the third degree and petit larceny, the crimes for which he was indicted, defendant waived any right to appellate review of his contentions that County Court erred in denying his motion to dismiss the indictment in furtherance of justice pursuant to CPL 210.40 (1) (c) (see, People v Persico, 131 AD2d 603, lv denied 70 NY2d 716) and in resolving his Sandoval motion (see, People v Emerson, 141 AD2d 924). Since there is no suggestion that the plea was in any way improper, the judgment must be affirmed.
Judgment affirmed. Mahoney, P. J., Kane, Yesawich, Jr., Levine and Mercure, JJ., concur.